     Case: 4:20-cv-00681-MTS Doc. #: 21 Filed: 09/24/20 Page: 1 of 4 PageID #: 87




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    ISAIAH FORMAN,
                                                                     Cause No.: 4:20-cv-681-MTS
            Plaintiff,
    v.                                                               Removed from the Circuit Court of
                                                                     St. Louis County Division 1,
    THE CITY OF WOODSON TERRACE,                                     Cause No. 20SL-CC02304

                                                                     JURY TRIAL DEMANDED
            Defendant.

                 REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

           I.       In Reply to Plaintiff’s “Legal Standard” Argument

           The Plaintiff begins his response to the Defendant’s motion to dismiss with a purported

discussion of the legal standard applicable to such motion. While the Plaintiff correctly cites to

the plausibility standard of Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868

(2009) and its progeny, his recitation of that standard conspicuously omits the further admonition

that courts considering motions to dismiss not rely on conclusory allegations, to-wit:

           Two working principles underlie Twombly.[ 1] First, the tenet that a court must
           accept a complaint's allegations as true is inapplicable to threadbare recitals of
           a cause of action's elements, supported by mere conclusory statements.
           …Second, determining whether a complaint states a plausible claim is context
           specific, requiring the reviewing court to draw on its experience and common
           sense…A court considering a motion to dismiss may begin by identifying
           allegations that, because they are mere conclusions, are not entitled to the
           assumption of truth. While legal conclusions can provide the complaint's
           framework, they must be supported by factual allegations. When there are
           well-pleaded factual allegations, a court should assume their veracity and then
           determine whether they plausibly give rise to an entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1940–41, 173 L. Ed. 2d 868 (2009) (cleaned up,

emphasis added). Thus, the recognition that the Court is expected to draw on its own common



1
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

                                                          1
    Case: 4:20-cv-00681-MTS Doc. #: 21 Filed: 09/24/20 Page: 2 of 4 PageID #: 88




sense and experience and draw reasonable inferences is not an invitation for the Court to “fill in

the gaps” of a Complaint with facts that the Plaintiff has failed to plead.

         Furthermore, the Plaintiff cites to Crumpley-Patterson v. Trinity Lutheran Hosp., 388

F.3d 588, 590 (8th Cir. 2004) for the proposition that a district court must accept all allegations

in a Complaint as true and the Plaintiff given the benefit of all reasonable inferences. While that

general proposition is true of factual allegations and not legal conclusions, it bears noting that

Crumpley-Patterson offers no further aid to the Plaintiff, as that case ultimately mis-states the

current federal pleading standard by relying on the now-abrogated Conley v. Gibson, 355 U.S. 41

(1957). 2 The Defendant has correctly stated the federal pleading standard, and the Plaintiff has

not satisfied it.

         II.        In Reply to the Remainder of Plaintiff’s Argument

         Tellingly, the Plaintiff does not defend his use of conclusions or identify supporting facts,

but instead points out that his pleading has utilized the “custom or usage” verbiage taken

verbatim from 42 USC § 1983. [ECF 20 p.2]. Indeed, the Complaint utilizes variations of that

phrase throughout. [ECF 12 at ¶¶16-19]. However, these “threadbare recitals of a cause of

action’s elements” are entitled to no deference under Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.

1937. Plaintiff’s fidelity to the verbiage of the statute does not supply the missing facts.

         Plaintiff also relies on Tilson v. Forrest City Police Dept., 28 F.3d 802, 807 (8th Cir.

1994) for the proposition that “inaction or laxness by supervisory personnel can constitute

government custom if it is permanent and well-settled.” [ECF 20 p. 2]. Indeed. But Plaintiff has


2
 Conley v. Gibson, 355 U.S. 41 (1957) was abrogated by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955,
167 L. Ed. 2d 929 (2007). Indeed, while Conley was once cited for the proposition that “a complaint should not be
dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in
support of his claim which would entitle him to relief,” the United States Supreme Court retired that long-questioned
and criticized phrase as “an incomplete, negative gloss on an accepted pleading standard” that is best forgotten. Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 563, 127 S. Ct. 1955, 1969, 167 L. Ed. 2d 929 (2007).


                                                          2
    Case: 4:20-cv-00681-MTS Doc. #: 21 Filed: 09/24/20 Page: 3 of 4 PageID #: 89




not only failed to allege facts establishing such laxness or inaction (much less facts establishing

that it is permanent and well-settled), but Plaintiff also fails to plead facts demonstrating that any

such laxness or inaction, even if rising to the level of custom, was the moving force behind his

alleged constitutional violation. As Tilison v. Forrest City Police Dept specifically recognizes,

to be actionable under § 1983, such “custom of laxness or inaction must be the moving force

behind the constitutional violation.” The Complaint is completely bereft of any such factual

allegations, i.e., the Complaint is not “well-pled” and entitled to any deference on its repeated

conclusions and elemental recitations.

         The Plaintiff has made no real effort to refute the law set forth in the Defendant’s motion

to dismiss, only repeating his already-deficient conclusions and threadbare allegations. Indeed,

Plaintiff concedes that he failed to plead any state law claims, and offers no support for his

professed advocacy for an expansion of the law prohibiting punitive damages against the City.

For the remainder of its argument, the City rests on its motion to dismiss and supporting

memorandum. [ECF 14, 15]. 3 The Complaint should be dismissed.

                                                      Respectfully Submitted,

                                                      HELLMICH, HILL & RETTER, LLC

                                                      /s/ Blake D. Hill
                                                      BLAKE D. HILL #58926 MO
                                                      1049 N. Clay Ave
                                                      St. Louis, MO 63122
                                                      (314)646-1110 Tel
                                                      (314)646-1122 Fax
                                                      blake@hellmichhillretter.com
                                                      Counsel for the City of Woodson Terrace, Missouri



3
 Plaintiff has fashioned his response to Defendant’s motion as also directed to a motion for more definite statement.
[ECF 20]. To be clear, the Defendant previously moved for such a statement in the alternative to its motion to
dismiss the prior iteration of Plaintiff’s complaint. [ECF 3, 4]. Defendant no longer seeks such relief in the
alternative and, upon the Plaintiff’s pleadings as subsequently amended, seeks outright dismissal with prejudice.

                                                          3
  Case: 4:20-cv-00681-MTS Doc. #: 21 Filed: 09/24/20 Page: 4 of 4 PageID #: 90




                                      CERTIFICATE OF SERVICE
        I certify that a true and correct copy of this document was filed with the Court’s
electronic filing system, with notice of case activity to be generated and sent electronically by the
Clerk of said Court on September 24, 2020 to all counsel of record.

                                                     /s/ Blake D. Hill




                                                 4
